Mr. Justice Brown has prepared an opinion in this case in which he has discussed all the material questions presented here for our consideration. Therefore, we feel that it is not necessary to discuss any matter except that which involves the charge given by the Court, as follows:
"In this connection the Court also charges you that the defendant would not have had to have known as an actual fact that the property was stolen property but the State would only have to have proven to your minds beyond and to the exclusion of every reasonable doubt that the circumstances or knowledge which he possessed at the time concerning the carcass of the calf was such as to have put an ordinarily prudent man on inquiry so that if he had followed up the inquiry he would have found out that the calf was stolen property."
We cannot agree with the conclusion that the giving of this charge, when the same is considered with other charges *Page 312 
given by the Court, constituted reversible error. While the charge standing alone might warrant adverse criticism, when taken together with other charges given by the Court, we cannot say that after an examination of the entire case it appears that the error complained of has resulted in a miscarriage of justice and, therefore, under the provisions of Section 2812 R.G.S., 4499 C.G.L., we should not now reverse the judgment under review. In other respects we concur in the opinion prepared by Mr. Justice Brown herein.
The judgment should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, TERRELL, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., dissents in part.
                     PETITION FOR REHEARING